DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
As to claim 7, lines 2 and 3, “when segments” should be replaced with “when the link segments”.
As to claim 7, line 4, “fewer than” should be replaced with “fewer in number than”.
Claim 13 is objected to for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Prokop et al. (hereinafter referred to as “Prokop”, US 2013/0230092).
As to claim 8, Prokop teaches a method of filtering a wireline channel medium (paragraph [0002]) that is divided into a total number of link segments (Fig. 3, channel response 302, peaks 304, 306, and 308), the wired channel medium having filter circuitry including a plurality of filter segments, respective individual filter 5segments in the plurality of filter segments being configurable to correspond to respective individual link segments of the total number of link segments (Fig. 3,  filter segments 320, 322, and 324, paragraphs [0020] and [0021]), the method comprising: detecting a signal energy peak in at least one 10particular link segment of the total number of link segments (Fig. 3, peaks 304, 306, and 308, paragraph [0020] and [0021]); and upon detecting the signal energy peak in a respective one of the at least one particular link segment of the total number of link segments, configuring a respective 15one of the respective individual filter segments in the plurality of filter segments to correspond to the respectiveAttorney Docket No. MP13325 (004048-0813-101)Customer No. 45510- 27 -one of the at least one particular link segment of the total number of link segments (Fig. 3, paragraphs [0020] and [0021]).
	Prokop does not expressly teach that the channel medium is a wireline channel medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokop in view of Lucky (US 3,368,168).
Prokop does not expressly teach detecting the signal energy peak in at least one particular link segment of the total number of link 5segments comprises calculating a correlation between received data and one or more errors in the received data; and determining, from the correlation, the signal energy peak in at least one particular link segment of the total number of link segments.
	Lucky further teaches detecting the signal energy peak in at least one particular link segment of the total number of link 5segments comprises calculating a correlation between received data and one or more errors in the received data; and determining, from the correlation, channel response that includes signal energy peak(s) in at least one particular link segment of a total number of link segments (Fig. 1, col. 2, lines 5-21, col.4, lines 59-72).
	It would have been obvious to one of ordinary skill in the art to calculate said correlation in order to determine channel peaks to perform channel equalization in order to accurately recover the transmit signal in the receiver.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed. Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perlow et al., US 2004/0179483, abstract, Figs. 7, 8, and 10
Spaete, Jr. et al., US 9,137,056, abstract, Figs. 14
Tomisato et al., US 2001/0026197, abstract, Fig. 1
Dabak et al., US 2022/0150093, Fig. 9
Chiang, US7,446,622, Fig. 2
Tsai, US 2007/0133671, Figs. 2, 3, and 5
Yousef, US2005/0053129, Fig. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632